Citation Nr: 1140095	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma from March 21, 2007 through December 17, 2007, and in excess of 30 percent  beginning December 18, 2007.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability (service-connected as left foot plantar fasciitis with gastrocnemius with degenerative changes of the ankle and residual scars).

3.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability (service-connected as right foot plantar fasciitis with gastrocnemius with degenerative changes of the ankle and residual scars).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to May 1981, from September 2002 to July 2003, and from November 2005 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned individual 10 percent evaluations for asthma and for bilateral ankle disabilities, effective March 21, 2007-the date following the Veteran's discharge from military service.  The Veteran timely appealed those assigned evaluations.

During ther pendency of the appeal, in a July 2010 rating decision, the RO increased the Veteran's evaluation for asthma to 30 percent disabling, effective December 18, 2007.  As this increase represents less than the maximum available benefit, it does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  It is noted that the issue has been recharacterized, as reflected on the title page, to indicate the partial grant of benefits.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.

The issues of service connection for bilateral knee, lumbar spine and psychiatric disorders, all claimed as secondary to service-connected disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination of his asthma in March 2007, prior to his discharge from service; he was last afforded a pulmonary function test at that time.  He indicated in his May 2011 hearing that he has been using a nebulizer since military service, as well as other steroid medications, and that he uses them on a daily basis.  The RO granted an increased evaluation beginning in December 2007 on the basis of evidence demonstrating an increased use of inhaler medications.  

Given the lengthy period of time since his last examination and an apparent increase in symptomatology following that last examination, the Board finds that a new examination should be afforded in order to fully and adequately evaluate the current nature and extent of the Veteran's asthma.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, at the May 2011 hearing on appeal, the Veteran testified that he experienced numbness in his calves, more so on the left, and that he had shooting pain up his leg from his feet.  He also indicated during his hearing that he had been diagnosed with neuropathy of his lower extremities.  Such symptomatology appears to relate to a claimed neurologic impairment caused by his bilateral ankle disabilities.  The Veteran was last examined for his bilateral ankle disabilities in April 2010.  However, the April 2010 examiner, while noting the Veteran's complaints of shooting pain up his legs during the examination, does not appear to have conducted any neurologic testing at that time.  

Moreover, the April 2010 examiner stated that the Veteran's ankles demonstrated decreases in range of motion of both his ankles due to pain, fatigue weakness and lack of endurance, as well as "extensive limitations in the ankle joints with tenderness and production of shooting pains with additional loss of motion with repetitive use."  These additional losses in the range of motion for his bilateral ankle disabilities were not expressed in the examination report.  

Accordingly, due to the above-noted deficiencies in the April 2010 examination, the Board finds that it is not completely adequate to fully and completely assess the Veteran's bilateral ankle disabilities; therefore a new VA examination should be afforded on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Veteran last underwent VA treatment for his bilateral ankles in September 2009, at which time Magnetic Resonating Imaging (MRI) scans were ordered.  In an October 2009 addendum, the VA physician noted that those MRIs were only accomplished with respect to the Veteran's right foot and without gadolinium; it appears that the MRIs were reordered by the VA physician at that time.  Those MRIs are not of record and such should be obtained and associated with the claims file on remand; any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Francisco VA Medical Center or Mather Air Force Base hospital, or any other VA or Armed Services medical facility that may have treated the Veteran since September 2009 and associate those documents with the claims file.

2.  After completion of the above to the extent possible, the RO/AMC must schedule the Veteran for a VA respiratory examination by a physician in order to determine the current nature and severity of the Veteran's asthma.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including a pulmonary function test, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examining physician must provide pulmonary function test results.  The examiner must also address the following: 

(a) Whether and how often the Veteran uses oral inhalational, bronchodilator or inhalational anti-inflammatory medication therapy (i.e., on a daily basis or less).

(b) Whether and how often the Veteran requires physician care for exacerbations.

(c) Whether and how often the Veteran requires use of oral or parenteral corticosteroids or immunosuppressive medications; and if such is used, whether or not such medications are considered "high dose."

(d) Whether and how often the Veteran has asthma attacks with episodes of respiratory failure.

3.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of his bilateral ankle/foot disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays and EMG's, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's bilateral ankle/foot disabilities.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  

Additionally, the examiner should comment on whether there is pes planus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones of the bilateral feet.  The examiner should also state whether the Veteran has malunion of his os calcis or astragalus or has had an astragalectomy bilaterally.  

The examiner should finally comment on whether the symptomatology associated with the bilateral ankle/foot disabilities are severe, moderately severe, or moderate in nature, and state whether this symptomatology results in the actual loss of use of either of his feet.

The examiner should additionally conduct a neurologic examination of the bilateral lower extremities.  Full testing results should be reported in detail, including whether the Veteran's neurologic symptoms are slight, moderate, moderately severe, or severe in nature.  

The examiner should then address whether it is at least as likely as not that any neurologic symptomatology shown is due to or caused by the service-connected bilateral ankle/foot disabilities; the examiner should also address whether that symptomatology is the result of some other nonservice-connected disorder(s), including the Veteran's lumbar spine and bilateral knee disorders.  

The examiner should state, to the best of his/her ability, which symptoms are associated with the Veteran's service-connected ankle/foot disabilities and which symptoms are associated with other nonservice-connected disorders.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased evaluation claims for asthma and bilateral ankle disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

   

_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



